Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s communication filed on 5/6/2020.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Alavi on 9/29/2020.
The application has been amended as follows: 
 In claim 13, line 4, before “component” replace “the” with ---a---
In line 5 before “luminescent” replace “the” with ---a----

Allowable Subject Matter
Claims 1-15 allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Prior art neither teach nor suggust “ a device comprising: a component having a component surface; a phosphor converter body bonded to the component and having a phosphor converter body surface facing the component surface; and a bonding layer between the component and the phosphor converter body and comprising a plurality of particles between and in contact with the component surface and the phosphor converter body surface; and an inorganic coating on and in contact with at least a portion of the particles, at least a portion of the component surface, and at least a portion of the phosphor converter body surface as 
as claimed in  in claim 13. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677.  The examiner can normally be reached on 8am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816